In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00001-CV

______________________________



JOHNNIE L. MILLS, Appellant


V.


BRUCE MILLS, Appellee





On Appeal from the 6th Judicial District Court

Fannin County, Texas

Trial Court No. 36590







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Johnnie L. Mills, the sole appellant in this case, has filed a motion seeking to dismiss his
appeal.  Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is granted.  See
Tex. R. App. P. 42.1.
	We dismiss the appeal.


						Bailey C. Moseley
						Justice

Date Submitted:	March 25, 2008
Date Decided:		March 26, 2008


5"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00128-CR
                                                ______________________________
 
 
                                      ROBERT EARL PAGE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 10-0192X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Robert Earl Page has filed a motion seeking to dismiss
his appeal.  The motion is signed by
defendant and counsel.  Pursuant to Tex. R. App. P. 42.2, the motion is
granted.
            We
dismiss the appeal.
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          December
20, 2011     
Date Decided:             December
21, 2011
 
Do Not Publish